1
2                                                           JS-6
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
8
9    Lawrence Weinstein,                                         Case No.
                                                          EDCV 14-02521 JGB (SPx)
10
                                           Plaintiff,
11
                  v.
12                                                              JUDGMENT
     Mortgage Contracting Services, LLC,
13
14                                      Defendant.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrently herewith, the Motion for Final
18   Approval of Class Action Settlement filed by Plaintiff is GRANTED. Thus, the
19   Court:
20         (1)    GRANTS final approval of the Settlement Agreement;
21
          (2)     AWARDS Class Counsel attorneys’ fees in the amount of
22                $1,000,000.00;
23         (3)    AWARDS Class Counsel costs in the amount of $20,175.40;
24
          (4)     AWARDS $15,000.00 to Plaintiff Weinstein;
25
          (5)     ORDERS the payment of $18,750.00 to the California Labor and
26
                  Workforce Development Agency;
27
          (6)     ORDERS the payment of $108,484.00 to the claims administrator;
28
                  and
 1        (7)   DISMISSES the Complaint WITH PREJUDICE.
 2
 3
     Dated: October 23, 2018
 4
 5                                   THE HONORABLE JESUS G. BERNAL
 6                                   United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
